Citation Nr: 1432071	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee. 

2.  Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to November 27, 2012.

3.  Entitlement to a higher initial rating in excess of 20 percent for service-connected degenerative joint disease of the left knee from November 27, 2012, to August 12, 2013.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2009 decision review officer (DRO) rating decision granted the Veteran service connection for degenerative joint disease of the right knee and service connection for degenerative joint disease of the left knee and assigned both an initial rating of 10 percent effective January 6, 1997, the date of the Veteran's claim for service connection.

During the pendency of the appeal, a December 2012 rating decision granted the Veteran a higher initial rating of 20 percent for the degenerative joint disease of the left knee, effective November 27, 2012.  Inasmuch as a rating higher than 20 percent for the service-connected degenerative joint disease of the left knee is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

An April 2014 rating decision granted the Veteran a 100 percent evaluation for left knee arthroplasty effective August 12, 2013, and assigned a 30 percent disability rating effective October 1, 2014.  The Board notes that the 100 percent disability rating was granted during the pendency of the appeal, thus, he is now receiving the maximum schedular rating of 100 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055, since August 12, 2013.  This disability rating cannot be reduced prior to October 1, 2014.  

Finally, the Veteran has claimed that his service-connected bilateral knee disability has been productive of unemployability.  An August 2010 RO rating decision denied a claim of entitlement to TDIU.  As the increased rating claims for bilateral knee disability have been appealed to the Board, the Board finds that the issue of entitlement to TDIU is a component of the increased rating claims, rather than a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For administrative purposes, the Board has listed the TDIU issue as a separate claim on the title page.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that were reviewed by the RO in the December 2012 Supplemental Statement of the Case (SSOC) and the April 2014 rating decision; there no other additional documents pertinent to the present appeal.

The issues of entitlement to service connection for depression as secondary to service-connected bilateral knee disability, and entitlement to special monthly compensation based on anatomical loss of use of the left lower extremity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his bilateral knee disabilities.  The appeal period extends to January 1997.  Unfortunately, the record does not contain pertinent VA treatment records for the time period between February 2003 and September 2009.  The appeal, therefore, must be remanded to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The Board also notes that, in November 2010, a VA examiner provided an opinion that the Veteran's bilateral knee disabilities would not prevent him from working in sedentary employment.  Since that time, the Veteran has undergone a left total knee replacement.  The Veteran's attorney has argued that the medications used to treat the bilateral knee disabilities cause side-effects which interfere with his ability to work.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  A July 2012 VA employability opinion also did not consider these factors.  As such, the Board finds that additional opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's records of VA treatment between February 2003 and September 2009, and from October 8, 2013 to the present.

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination in order to determine the effects of his bilateral knee disability on his employability.  The claims file contents (paper and electronic) must be provided to the examiner for review upon examination, and the examination report must reflect review of these items. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected bilateral knee disability, identify all impairment caused by each of the service-connected disabilities, identify the medications taken for the bilateral knee disabilities and then describe the impact that such impairment has on the Veteran's ability to perform manual and sedentary type of work. 

The examiner should provide opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's service-connected disabilities, either singly or in combination, have rendered him unable to obtain or maintain substantially gainful occupation for any time during the appeal period.  In providing this opinion, the examiner should describe the effects of medications prescribed to treat service-connected disability has upon the Veteran's ability to perform a substantially gainful occupation. 

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.
 
3.  Thereafter, readjudicate the claims.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

